DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 3-4, 6, and 9-27 are currently pending. 

Response to Arguments

Applicant’s arguments with respect to claims 18 & 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kotzur (US 2014/0359189) in view of Chiba (US 2015/0212785).

Regarding claim 18, Kotzur teaches a computer, comprising: a system board (Fig. 6A, Combined Storage Controller); a first peripheral device (Fig. 6A, 602) that is connected to the system board and includes a first processing unit that is operable to output a first signal (Fig. 6A, 304a-f); a multiplexer that receives the first signal from the first processing unit and defines a multiplexed signal that includes a first signal portion (Fig. 6A, 628). Kotzur teaches multiple display connectors coupled to a multiplexer. Kotzur does not explicitly teach that the system 
Chiba further teaches a first system-mounted display connector (Fig. 1, 101) that is connected to the system board (Fig. 1, 10, System Board; Paragraph 0017, FIG. 1 is an entire perspective view showing one structure example of an extension device 10); a second system-mounted display connector that is connected to the system board (Fig. 1, 103); a first peripheral device (Fig. 1, 20, Peripheral Laptop System) that is connected to the system board (Fig. 1, 12; Paragraph 0018, an extension side connecting terminal 12 electrically connected to the note PC 20) and includes a first graphics processing unit (Fig. 2 Embodiment of Fig. 1; Paragraph 0026, FIG. 2, the note PC 20 further includes a signal line 30 having at least the number according to a prescribed video signal standard, a GPU 31 (a Graphics Processing Unit)) that is operable to output a first video signal (Paragraph 0026, GPU 31 is controlled by the main control part 32 to output a video signal); a multiplexer that receives the first video signal from the first graphics processing unit (Fig. 2, 56; Paragraph 0049, first MUX 56 supplies the video signal received from the GPU 31 to one of the RGB converting part 51 and the second MUX 57) and defines a multiplexed signal that includes a first signal portion that corresponds to the first video signal (Fig. 2, Eleven Lines defined for first video signal); and a demultiplexer (Fig. 2, 57; Paragraph 0053; second MUX 57 supplies the video signal received from the first MUX 56 to one of the HDMI converting part 52 and the DP converting part 53) that receives the multiplexed signal and transmits the first signal portion to at least one of the first system-mounted display connector or the second system-mounted display connector (Fig. 2, HDMI Connector 14 or DP Connector 15). 

One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of creating a GPU-to-display switching system, thus satisfying business/user requirements for complex graphical processing needs.

Regarding claim 19, Kotzur in view of Chiba teaches the computer of claim 18. Kotzur further teaches the computer further comprising: an interface slot located on the system board (Fig. 4, 300); and a card edge connector located on the first peripheral device, wherein the first peripheral device is connected to the system board by connection of the card edge connector to the interface slot (Fig. 4, 402; Paragraph 0035, Plug connector 402 may electrically and mechanically mate with legacy portion 310 of receptacle connector 300).
 
Regarding claim 20, Kotzur in view of Chiba teaches the computer of claim 18. Kotzur further teaches wherein the multiplexer and the demultiplexer are located on the system board (Fig. 6A, 600, Controller switch). 

Regarding claim 21, Kotzur in view of Chiba teaches the computer of claim 20. Kotzur further teaches wherein the multiplexer and the demultiplexer as part of an interface bus (Fig. 6A, 600, Controller switch).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kotzur (US 2014/0359189) in view of Chiba (US 2015/0212785) in further view of Sakariya (US 2010/0164963).

Regarding claim 22, Kotzur in view of Chiba teaches the computer of claim 18. Kotzur teaches the multiplexer (Fig. 6C, 628, Mux) receives the second signal from the processing unit and defines the multiplexed signal such that it includes a second signal portion that corresponds to the second signal (Fig. 6C, 304g-304h).  
Kotzur does not explicitly teach a second GPU connected to the multiplexer. 
Sakariya teaches a second peripheral device (Paragraph 0020, the other GPUs 110B-110n may be external to the chipset) that is connected to the system board (Fig. 1, 120; Paragraph 0021, G-MUX 120 may be integrated within other components within the display system 100) and includes a second graphics processing unit that is operable to output a second video signal (Fig. 1, 110B; Second GPU), wherein the multiplexer receives the second video signal from the second graphics processing unit (Fig. 1, 120, G-MUX; Paragraph 0023, Data generated by the GPUs 110A-110n may be communicated to the T-CON 125). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Kotzur by incorporating Sakariya and include multiple GPU’s communicating with display connectors coupled to displays via the switching system of Kotzur. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the switching of different GPUs easily, thus increasing the graphical capabilities of the system (See Sakariya: Paragraph 0006). 

Regarding claim 23, Kotzur teaches a method, comprising: detecting connection of an external device to a system-mounted connector (Fig. 3, 304, Interface); determining available resources (Paragraph 0041, FIGS. 6A, 6B, and 6C, a discovery process may be required at controller 600 to control multiplexer/crossbar 628 to insure a SAS device or controller plugged into the system does not get driven by PCIe signals, or vice versa); selecting a matching resource from the available resources based on requirements of the external device and capabilities of the available resources (Paragraph 0038, The multiplexer 628 selects which of the SAS signal from the SAS expander 626 and the PCIe signal from the PCIe switch 622 will be directed to each lane of the enhanced SAS connector 600); and allocating the matching resource to the external device using a routing component that is connected to the available resources and to the system-mounted connector (Fig. 6A, 628, MUX). 
Kotzur does not explicitly teach system-mounted display connectors.
Chiba teaches system-mounted display connectors (Fig. 1, 101-105; RGB/HDMI/DP Plugs) located on a system board (Fig. 1, 10, Extension Device); receiving, from the external display device, a signal that describes requirements of the external display device (Paragraph 0061, When the GPU 31 receives the HPL_RGB signal, the GPU 31 receives information from the external display device 102 through a DDC signal line that the external device 102 connected to the RGB socket 13 is a display device based on the RGB standard by data of, for instance, an EDID (Extended Display Identification Data) form); determining available display resources from one graphics processing units (Paragraph 0026, GPU 31 is controlled by the main control part 32 to output a video signal according to the prescribed video signal standard; i.e. video signal resource) that are located on one or more peripheral devices that are connected to the system board by one or more interface slots (Fig. 2, 12, PC Interface Slot); selecting a matching display resource from the available display resources (Paragraph 0061, GPU 31 outputs the video signal according to the DP standard through the signal line 30 according to the DP standard. The video signal is supplied to the RGB converting part 51, converted into the video signal according to the analog RGB standard) based on the requirements of the external display device and capabilities of the available display resources (Paragraph 0066, the GPU 31 receives information from the external display device 106 through a DDC signal line that the external device 106 connected to the DP socket 15 is a display device based on the DP standard by data of, for instance, an EDID (Extended Display Identification Data) form); and allocating the matching display resource to the external display device using a routing component that is connected to the available display resources and to the system-mounted display connector (Fig. 2, 55, Switch part; Paragraph 0047, the signal converting part 50 has a switch part 55). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Kotzur to incorporate Chiba and allow the multiplexed connection of GPU-to-display devices via EDID information retrieved from the external display device.
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of creating a GPU-to-display switching system, thus satisfying business/user requirements for complex graphical processing needs.
Neither Kotzur in view of Chiba teaches a single GPU coupled to a display via a switch. Chiba does not explicitly teach two GPUs coupled to the display via a switch. 
Fig. 1, 100, Integrated Circuit Board) by one or more interface slots (Paragraph 0020, the other GPUs 110B-110n may be external to the chipset); allocating the matching display resource (Fig. 1, Resources 110B-n) to the external display device (Fig. 1, 130, Display) using a routing component (Fig. 1, 120, G-Mux; Paragraph 0021, G-MUX 120 may be integrated within other components within the display system 100) that is connected to the available display resources and to the system-mounted display connector (Fig. 1, Switching Window Indication). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Kotzur by incorporating Sakariya and include multiple GPU’s communicating with display connectors coupled to displays via the switching system of Kotzur. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the switching of different GPUs easily, thus increasing the graphical capabilities of the system (See Sakariya: Paragraph 0006). 

Regarding claim 24, Kotzur in view of Chiba in further view of Sakariya teaches the method of claim 23. Kotzur further teaches wherein the routing component is configured to route the matching resource to the external device through the system-mounted connector using multiplexer that is connected to the available resources (Paragraph 0038, Each of PCIe switch 622 and SAS expander 626 may be coupled to a multiplexer 628.  The multiplexer 628 selects which of the SAS signal from the SAS expander 626 and the PCIe signal from the PCIe switch 622 will be directed to each lane of the enhanced SAS connector 600). 
Kotzur does not explicitly teach a matching display resource; a demultiplexer that is connected to the system-mounted display connector.
Chiba teaches a matching display resource (Fig. 2, 50; Paragraph 0028, signal line 40 is electrically connected to the signal line 30 through the PC side connecting terminal 23 to supply the output of the video signal of the GPU 31 to the signal converting part 50); a demultiplexer that is connected to the system-mounted display connector (Fig. 4, Demuxes 42C and 42B).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Kotzur and include a demux to convert the GPU signals to multiple different display connector types such as DisplayPort and DVI while also being able to set a priority order for the monitors to be switched to.
One of ordinary skill in the art would be motivated to make the modifications in order to allow a user to determine the type and priority of monitors to be used when communicating with the card system of Kotzur, thus enhancing user versatility for the system design (See Chiba: Paragraph 0074).

Allowable Subject Matter

Claims 1, 3-4, 6, 9-17 & 25-27 allowed.

The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 6, the known prior art of record taken alone or in combination fails to teach a first interface slot, a second interface slot, an extended interface slot, wherein the first interface slot and the extended interface slot are arranged in a linear arrangement, wherein the bus activates the second interface slot in the first switching configuration so as to provide a first communication resource to the second interface slot in response to connection of the first peripheral device only to the first interface slot, and wherein the bus deactivates the second interface slot in the second switching configuration so that the first communication resource is not provided to the second interface slot in the second switching configuration in response to connection of the second peripheral device to both of the first interface slot and the extended interface slot.

Regarding independent claim 25, the known prior art of record taken alone or in combination fails to teach a first interface slot that is connectable to the root by the routing complex; an extended interface slot that is connectable to the root by the routing complex, wherein the first interface slot and the extended interface slot are aligned with one another within a single slot width; system-mounted display connectors wherein the root complex connects a first graphics processing unit to the system-mounted display connector through the first interface slot and to connect the second graphics processing unit to the system-mounted display connector through the extended interface slot to allow transmission of a video signals from respective graphics processing units to the system-mounted display connectors through the first/extended interfaces. 

US 2014/0359189 discloses a first interface and an extended interface within a single slot width. No mention of a second interface is present. 

US 2012/0036306 discloses multiple PCIe slots coupled to I/O devices. No mention of deallocating a second interface in response to detecting the concurrent connection of a first interface and an extended interface is present. 

US 2007/0139423 discloses multiple GPUs coupled to multiple PCIe interface slots. No mention of a first interface and an extended interface aligned within a single slot width nor a first GPU communicating through the first interface and a second GPU communicating through the extended interface is present. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185